DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 05/18/2020 and Applicant’s request for reconsideration of application 15/922180 filed 05/18/2020.
Claims 1 and 4-10 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1 and 9. Applicant amended claims 1 and 9 recite the limit (or an equivalent) "selecting a set of kiosks of the plurality of kiosks to provide at least a portion of a script of the plurality of scripts, the script associated with the given third party service provider transaction”. The examiner can find no support in the specification and the applicant has not provided support in the specification for the amended claim. As such, the amended claims 1 and 9 add new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.
Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1 and 9. Applicant amended claims 1 and 9 recite the limit (or an equivalent) "transmitting, at predetermined intervals from each of the set of kiosks, a signal to the central office processor identifying the at least a portion of the script, and at least one status of the plurality of physical devices; and enabling or disabling, by the central office processor, use of the script at one or more of the set of kiosks based on the transmitted signal”. The examiner can find no support in the specification and the applicant has not provided support in the specification for the amended claim. As such, the amended claims 1 and 9 add new matter as claimed and is rejected along with 

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coutts (U.S. Patent No. 7519653) in view of Guheen (U.S. Patent No. 6519571) in further view of Maritzen (PGPub Document No. 20040098740).
As per claim 1, Coutts teaches a method of providing a plurality of different predetermined external services provided by a plurality of different service providers to a user at one of a plurality of kiosks ([column 4, lines 39-49] transactions [column 2, lines 10-11] [column 5, lines 49-63][Figure 1, element 14c] [Figure 2, element 14] [column 5, lines 49-57]) each kiosk having a processing platform (controller [Figure 3, element 34]); a data store (storage [Figure 3, elements 76]) and plurality of physical devices mounted thereon (network connection [Figure 3, elements 32] [column 6, lines 13-17]), the method comprising:
storing, at a central office database with a central office processor, a plurality of scripts, each of the plurality of scripts specific to a third party service provider (third party application flow) ([column 4, lines 6-15] the remote server stores a server application comprising a third party application flow, so that users of the terminals are able to access the server application from the terminals, and the server application is able to issue requests to the terminal applications to use any peripheral devices incorporated in the terminals), a third party service provider transaction, wherein each of the plurality of scripts includes configuration information ([column 2, lines 4-11]) including a set of the physical devices (port number) designated by the third party service provider to initiate and complete the third party service provider transaction ([column 8, lines 23-60]), each of the plurality of scripts facilitating the use of the physical devices by the processing platform in a third party service provider transaction between a user and a selected one of the service providers ([column 2, lines 44-46] [column 4, line 63 – column 5, line 4] [column 6, line 44-51] [column 8, lines 8-15] a self-service terminal system comprising a remote server interconnected to a plurality of self-service terminals, each terminal having a terminal application, where the remote server stores a server application comprising a third party application flow, whereby users of the terminals are able to access the server application from the terminals on a client-server basis, and the server is operable to issue requests to the terminals on a peer-to-peer basis);
identifying, with the central office processor, a given third party service provider transaction (application flow); 
selecting a set of kiosks of the plurality of kiosks to provide at least a portion of a script of the plurality of scripts, the script associated with the given third party service provider transaction ([column 3, lines 25-31] the remote server provides a session object for each client, so that the session object maintains information about the application flow being executed by that client. This gives the server information about the state of the application that is running on the client);
transmitting, in a push operation, to the set of kiosks, the at least a portion of the script associated with the given third party service provider transaction (server application stored as applet on the client side self service terminal); 
storing, with the processing platform of each of the set of kiosks, the at least a portion of the script associated with the given third party service provider transaction in the data store of each of the set od kiosks; configuring, with the at least a portion of the script associated with the given third party service provider transaction and the configuration information, the set of kiosks for the given third party service provider transaction ([column 2, lines 44-46] [column 4, lines 27-38] a self-service terminal operable to select one of a plurality of user interface applications for presentation to a user, at least one user interface application being controlled by the owner of the terminal, and at least one user interface application being controlled by a third party, where the user interface application controlled by the third party is operable to request. use of facilities controlled by the terminal. Preferably, the user interface application that is controlled by the owner of the SST is resident on the SST and the user interface application that is controlled by the third party is resident on a remote server.);
selecting, with a kiosks in use by a user, in response to a user initiation at the kiosk in use by the user, from the data store of the kiosk in use by the user, the stored portion of the script associated with the given third party service provider transaction, wherein the kiosk in use by the user is on of the set of kiosks ([column 4, lines 6-15] the remote server stores a server application comprising a third party application flow, so that users of the terminals are able to access the server application from the terminals, and the server application is able to issue requests to the terminal applications to use any peripheral devices incorporated in the terminals);
running, with the processing platform of kiosks in use by the user, the stored portion of the script associated with the given third party service provider transaction ([column 11, lines 15-22] applet is an executable program that is associated with a web page. An applet comprises executable JAVA object bytecodes that are used to provide specific programmed functionality (such as a graphical display) on a client computer. An applet is downloaded from a server ;
running, with the central office processor, a remainder portion of the script associated with the given third party service provider transaction in response to the user initiation thereof at the kiosk in use by the user ([column 2, lines 4-11 and 40-43] [column 4, lines 1-3]); and,
completing the given third party service provider transaction at the kiosk in use by a user  ([column 7, lines 35-37]).

Coutts does not teach the remaining claims limits.

Guheen teaches transmitting, at predetermined intervals (periodic monitoring) from each of the set of kiosks, a signal to the central office processor identifying the at least a portion of the script, and at least one status of the plurality of physical devices ([column 155, lines 17-27 and 58-63] [column 156, lines 22-59] [column 160, lines 62-64] [column 163, lines 24-34])


It would have been obvious to one skilled in the art at the time of filing to have combined the teachings as found in Guheen with that of Coutts in order to ensure that the required resources are available at all times throughout the distributed system to meet the agreed upon third party agreement. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Maritzen teaches enabling or disabling, by the central office processor, use of the script at one or more of the set of kiosks based on the transmitted signal ([Figure 23, element 2315][Figure 24, element 2410][0252] [0268]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Maritzen with that of Coutts and Guheen  in order to make a secure link between a transaction device and a kiosk automatically. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
This is inherent in Coutts since communication between the client side and server side cannot be formed without the comprising identifying the physical devices of the client side and relaying that information back to the server side. Additionally, the port number available for communication is identified and used ([column 8, lines 23-60])

Alternatively, Renzi teaches The method of claim 1 further comprising identifying the physical devices available at the kiosks and communicating the available devices to the central office processor (track assets [0023] [0046])

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Renzi with Coutts to achieve the claimed invention because Renzi provides a privacy zone for the asset received from the second front-end and the first front-end which is the final recipient of the leased asset. One would be motivated to use Renzi et al. within Coutts to provide a full lifecycle of protection services or to coordinate the information needed for process improvement and to provide a cost-effective way to update protection based on changing threats or vulnerabilities.

As per claim 4, 
Coutts does not teach the claim limits.

Maritzen teaches the method of claim 1 further comprising receiving authentication information from the user and authenticating a user’s identity ([0035 0100 0255 0262-0264]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Maritzen with Coutts to achieve the claimed invention. One would be motivated to use Renzi et al. within Coutts to provide secure link between a remote server and a kiosk.

As per claim 5, 
Coutts does not teach the claim limits.

Maritzen teaches the method of claim 4 wherein the step of receiving authentication information from the user further comprises receiving a biometric parameter of the user  (biometric solution [0035 0100 0255 0262-0264]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Maritzen with Coutts to achieve the claimed 

As per claim 6, 
Coutts does not teach the claim limits.

Maritzen teaches the method of claim 1 further comprising initiating a user identity session at a user selected kiosk, receiving authentication information from the user and transmitting the authentication information to the central office processor for authentication of the user identity  ([0035 0100 0255 0262-0264] authentication may be achieved by using more sophisticated technologies such as a biometric solution (e.g., fingerprint recognition) … the means of communication between the first device and the second device may include mutual device verification so that an unauthorized first device may not be used to enable a particular second device that does not belong to the same or authorized user).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Maritzen with Coutts to achieve the claimed invention. One would be motivated to use Renzi et al. within Coutts to provide secure link between a remote server and a kiosk.

As per claim 7, 
Coutts teaches the method of claim 1 further comprising: transmitting, with the kiosk in use by the user, confirmation of completion of the given third party service provider transaction to the central office processor; and transmitting confirmation of completion of the given third party service provider transaction from the central office processor to the service provider ([column 3, lines 65-67]).

As per claim 8, 
Coutts teaches the method of claim 1 wherein the given third party service provider transaction comprises one of: ATM transactions, bill pay transactions, funds transfer transactions, ticket purchase transactions, employer loan transactions, personal services transactions and purchase transactions ([column 5, lines 61-63] financial transaction authorization requests from the ATM [column 7, lines 35-44] The ATM provides a user with the option … of accessing airline information … an ATM transaction ( such as withdraw cash, deposit the request, and provide a response to the requester a check, or such like)).

As per claim 9, 


As per claim 10, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.


Response to Arguments 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment to claims. The rejection above serves as the examiners response to the applicant’s arguments. Applicant’s arguments are directed toward Coutts. However, Guheen and Maritzen have been used to teach the claim language in question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman (PGPub No. 20080010375) teaches automatically providing remote self service facilities administration over an Internet protocol (IP) network or over a direct circuit (DC) network. To such ends, a system provides self service use of services of a provider network remotely from the provider network. A remote site kiosk is places in a remote site network with an Internet connection, the remote site kiosk having encryption support via a remote site tunneling endpoint for communications with the Internet and self service applications which communicate through the remote site tunneling .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
01/29/2021